                                          Case 2:19-cv-00329-GMN-EJY Document 81 Filed 08/18/20 Page 1 of 2


                                      1    Brian L. Bradford, NV Bar No. 9518
                                           FISHER & PHILLIPS LLP
                                      2    300 S. Fourth Street, Suite 1500
                                           Las Vegas, Nevada 89101
                                      3
                                           Telephone: (702) 252-3131
                                      4    Fax: (702) 252-7411
                                           bbradford@fisherphillips.com
                                      5
                                           Pavneet Singh Uppal, AZ SBN 016805 (Admitted Pro Hac Vice)
                                      6    Kris Leonhardt, AZ SBN 026401 (Admitted Pro Hac Vice)
                                      7    FISHER & PHILLIPS LLP
                                           3200 N. Central Avenue, Suite 1550
                                      8    Phoenix, Arizona 85012-2487
                                           Telephone: (602) 281-3400
                                      9    Fax: (602) 281-3401
                                           puppal@fisherphillips.com
                                     10    kleonhardt@fisherphillips.com
                                     11
                                           Attorneys for Defendants
                                     12
3200 N. Central Avenue, Suite 1550
   Phoenix, Arizona 85012-2487




                                     13
     FISHER & PHILLIPS LLP




                                                                      UNITED STATES DISTRICT COURT
          (602) 281-3400




                                     14                                       DISTRICT OF NEVADA
                                     15    NAVAJO HEALTH FOUNDATION – SAGE                   Case No. 2:19-cv-00329-GMN-EJY
                                           MEMORIAL HOSPITAL, INC. (doing
                                     16    business as “Sage Memorial Hospital”); an
                                     17    Arizona non-profit corporation,
                                                                                             UNOPPOSED MOTION TO EXTEND
                                     18                          Plaintiff,                  TIME FOR DEFENDANTS’
                                                                                             RESPONSE TO MOTION FOR LEAVE
                                     19            v.                                        TO FILE FIRST AMENDED
                                                                                             COMPLAINT PURSUANT TO RULE
                                     20    RAZAGHI DEVELOPMENT COMPANY,                      OF CIVIL PROCEDURE 15(a)(2) [ECF
                                           LLC; a Nevada limited liability company           # 76]
                                     21    (doing business as “Razaghi Healthcare”), et
                                           al.,
                                     22
                                                                 Defendants.                 (First Request)
                                     23
                                     24
                                     25           Defendants respectfully submit this unopposed motion for a short, one-week extension of

                                     26   time, up to and including August 25, 2020, for Defendants to answer or respond to Plaintiff’s

                                     27   Motion for Leave to File a First Amended Complaint Pursuant to Federal Rule of Civil Procedure
                                     28   15(a)(2) (ECF No. 76). Defendants make this request due to defense counsel’s current case load,



                                          FP 38434229.1
                                          Case 2:19-cv-00329-GMN-EJY Document 81 Filed 08/18/20 Page 2 of 2



                                      1   which includes but is not limited to, extensive pleading practice and discovery responses in the
                                      2   instant case as well as complex and demanding discovery in unrelated matters. The additional time
                                      3   requested herein will permit counsel for Defendants to meet other case commitments while
                                      4   addressing Plaintiff’s Motion for Leave to File a First Amended Complaint Pursuant to Federal
                                      5   Rule of Civil Procedure 15(a)(2) (ECF No. 76). This is the first request to extend this deadline.
                                      6           Plaintiff’s counsel has confirmed via email that they do not oppose a one-week extension
                                      7   of the deadline.
                                      8           RESPECTFULLY SUBMITTED this 17th day of August 2020.
                                      9                                                 FISHER & PHILLIPS LLP
                                     10                                                 By: /s/ Kris Leonhardt, Esq.
                                     11                                                      Brian L. Bradford, Esq.
                                                                                             300 S. Fourth Street, Suite 1500
3200 N. Central Avenue, Suite 1550




                                     12                                                      Las Vegas, Nevada 89101
   Phoenix, Arizona 85012-2487
     FISHER & PHILLIPS LLP




                                     13                                                        Pavneet Singh Uppal(Admitted Pro Hac Vice)
          (602) 281-3400




                                                                                               Kris Leonhardt (Admitted Pro Hac Vice)
                                     14                                                        FISHER & PHILLIPS LLP
                                     15                                                        3200 N. Central Avenue, Suite 1550
                                                                                               Phoenix, Arizona 85012-2487
                                     16                                                        Attorneys for Defendants

                                     17
                                     18
                                     19                                         IT IS SO ORDERED:

                                     20                                         ______________________________________
                                                                                UNITED STATES MAGISTRATE JUDGE
                                     21
                                                                                Dated: August 18, 2020
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28

                                                                                           2
                                          FP 38434229.1
